DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 18 April 2019. It is noted, however, that applicant has not filed a certified copy of the 202019102262.0 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the deflecting roller or deflecting wheel (claim 11) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “an after-running travel” and “an after-running movement,” these terms are vague and ambiguous.  As no motor is required by claim 7, it is unclear what is “running.”  “After-running” is not an art recognized term, and does not make sense in the context of the claim.
Claim 8 requires the shut-down buffer to be open “as far as the through-opening,” which is vague and ambiguous.  Does this mean the through opening is open, 
Claim 9 recites “the drive device,” (line 3) which lacks antecedent basis.
Claim 14 recites “the lifting device,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (GB 731,145).
Regarding claims 1 and 9 Morris discloses a lifting device comprising: 
a drive motor (i.e. “electric hoist,” see page 2 line 51; also “power driven” hoist, see claim 1);
a shut-down device (6) for the drive device; and

Regarding claim 2 Morris discloses the above lifting device, and further discloses wherein each web element (10) comprises a respective main surface, wherein the web elements (10) extend with their respective main surface at least in sections radially in relation to a central axis of the shut-down buffer (7), the central axis extending within the through-opening (8) and wherein the web elements (10) extend parallel to the central axis and spaced apart therefrom.
Regarding claim 3 Morris discloses the above lifting device, and further discloses wherein the end surfaces (top and bottom of 7) are formed by respective end parts (see figure 7) that are connected to each other and spaced apart from each other by the web elements (upper 10), wherein each respective web element (upper 10) is connected with its main surface to at least one of the end parts (at least indirectly) via an attachment region that forms a flexing point (i.e. the material could flex between upper 10 and the top/bottom of 7).
Regarding claim 4 Morris discloses the above lifting device, and further discloses wherein each end surface (top/bottom of 7) defines a respective opening (8) with a cross-section (see figure 5) that corresponds to a geometry of the load-bearing element (3) of the lifting device.
claim 5 Morris discloses the above lifting device, and further discloses wherein the shut-down buffer (7), including the end parts (see figure 7) and the web elements (10), is formed as one piece.
Regarding claim 6 Morris discloses the above lifting device, and further discloses wherein at least the web elements (10) are made from an elastic material (i.e. any material can deflect, at least a little).
Regarding claim 7 Morris discloses the above lifting device, and further discloses wherein, between an unloaded state and a loaded state, the shut-down buffer (7) permits spring travel in its axial direction (i.e. at least a small amount), wherein the spring travel corresponds at least to an after-running travel of the load-bearing element (3), wherein the loading is induced by an after-running movement of the load-bearing element (3) passed through the through-opening (8) and a force thereby acting in a pulling direction thereof.
Regarding claim 8 Morris discloses the above lifting device, and further discloses the shut-down buffer (7) is (at least) partially open between the end parts and the web elements (10) and as far as (i.e. because of) the through-opening (8).
Regarding claim 10 Morris discloses the above lifting device, and further discloses wherein the shut-down buffer (7) is disposed on an upper side of a holding part (4) for a load hook (see figure 1) of the lifting device and facing a pulling direction of the lifting device.
Regarding claim 11 Morris discloses the above lifting device, and further discloses wherein the holding part (4) is a part of a lower block (see figure 1) of 
Regarding claim 12 Morris discloses the above lifting device, and further discloses wherein the shut-down buffer (7) delivers an actuating force to the shut-down device (6).
Regarding claim 13 Morris discloses the above lifting device, and further discloses wherein the shut-down buffer (7) is disposed between the holding part (4) and a housing (1) of the lifting device in such a way that contact between the holding part (4) and the housing (1) is avoided upon actuation of the shut-down device (6) when the load hook (see figure 1) is in an upper end position.

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lester (US 8,451,612).
Regarding claim 14 Lester discloses a shut-down buffer for a lifting device, the shut-down buffer (1) comprising at least two mutually spaced web elements (W, see annotated figure below) longitudinally extending between and defined by two opposing end surfaces (E), wherein each of the web elements (W) comprises a respective main (longitudinal) surface, at least a section of which extends radially outwardly from a central axis (through 5) of the shut-down buffer (1), wherein each of the end surfaces (E) defines a through-opening (5) for passage of a load-bearing element (chain, see column 5 lines 51-66) of [a] lifting device (i.e. this is a functional recitation), the through-opening (5) extending longitudinally between the two opposing end surfaces (E) and being at least partially defined by the web elements (W).

    PNG
    media_image1.png
    441
    755
    media_image1.png
    Greyscale

Lester, Annotated Figure 1
Regarding claim 15 Lester discloses the above lifting device, and further discloses wherein each of the end surfaces (E) is formed by a respective end part (P, see annotated figure below), wherein the end parts (P) are connected to and spaced apart (longitudinally) by the web elements (W), wherein each web element (W) with the respective main surface is connected to both of the opposing end parts (P) via a respective attachment region (A) that forms a flexing point (i.e. the device is plastic, which is flexible, so portion A, below could be considered a flexing point).

    PNG
    media_image2.png
    441
    755
    media_image2.png
    Greyscale

Regarding claim 16 Lester discloses the above lifting device, and further discloses wherein at least the web elements (W) are made from an elastic material (plastic, see column 4 lines 11-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,431,102 teaches a flexible chain stop, US 4,398,387, US 4,948,098 and 3,318,575 teach chain stops for chain hoists; US 2,428,578 teaches a mechanical shut-down device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.L.A/           Examiner, Art Unit 3654              

/SANG K KIM/           Primary Examiner, Art Unit 3654